Name: Council Regulation (EEC) No 484/86 of 25 February 1986 on the Community financing of withdrawals of fruit and vegetables in Spain during the first phase
 Type: Regulation
 Subject Matter: plant product;  trade policy;  Europe
 Date Published: nan

 No L 54 / 10 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 484/86 of 25 February 1986 on the Community financing of withdrawals of fruit and vegetables in Spain during the first phase THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas the second subparagraph of Article 74 (2) together with Article 133 (3 ) (b) of the Act of Accession provides that, during the verification of convergence phase referred to in Article 131 of the Act, the Community is to participate in financing intervention operations carried out in Spain by producer organi ­ zations recognized by the Commission as complying with Community rules , in respect of products which are listed in Annex II to Council Regulation (EEC) No 1035 / 72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 3768 / 85 ( 2), and which comply with the quality standards laid down pursuant to that Regulation ; whereas , in accordance with the abovementioned provisions , the level of Community financing must be limited to the percentage of Spanish production marketed by the producer organizations ; whereas the said percentage should be applied to the financial compensation arising from intervention operations carried out in Spain and calculated in a similar fashion to that laid down by Regulation (EEC) No 1035 /72 ; Whereas the Community financing constitutes intervention on the internal market within the meaning of Article 3 ( 1 ) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agri ­ cultural policy (3 ), as last amended by Regulation (EEC) No 3769/ 85 ( 4); Whereas , in order to enable the Commission to decide on the recognition of Spanish producer organizations , provision should be made for the Spanish authorities to forward such information as the Commission deems relevant to that end ; Whereas the last subparagraph of Article 133 ( 3 ) (b) of the Act provides that the Commission is to carry out on ­ the-spot checks in cooperation with the Spanish auth ­ orities in order to record , for each product complying with the common quality standards and for each marketing year, the percentage of production covered by producer organizations recognized by the Commission , HAS ADOPTED THIS REGULATION : Article 1 1 . For each marketing year and for each of the products listed in Annex II to Regulation (EEC) No 1035/72 , the Community's financing of intervention operations carried out in Spain by producer organi ­ zations recognized by the Commission shall be limited to a percentage of the expenditure incurred on financial compensation arising from the application , on the basis of Spanish institutional prices , of Article 18 of the abovementioned Regulation . 2 . The percentage referred to in paragraph 1 shall be equal to the rate of cover referred to in Article 133 of the Act of Accession . It shall correspond to the ratio between , on the one hand , production complying with the common quality standards and marketed by producer organizations recognized by the Commission and, on the other hand , total production in mainland Spain and the Balearic Islands , less losses and animal feedingstuffs . 3 . Products qualifying for Community financing must comply with the common quality standards laid down pursuant to Regulation (EEC) No 1035/72 . 4 . Expenditure arising from the Community financing referred to in paragraph 1 shall be considered as intervention within the meaning of Article 3 ( 1 ) of Regu ­ lation (EEC) No 729/70 . 5 . Rules for the application of paragraph 1 shall be adopted , as and when necessary, in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729 / 70 . 6 . Rules for the application of the other paragraphs , in particular as regards information required to determine the rate of cover, shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035 /72 . Article 2 1 . With a view to recognition by the Commission , the Spanish authorities shall forward to the latter a list of the producer organizations which they have recognized in accordance with Article 13 of Regulation (EEC) No 1035 /72 , together with particulars of their constitution and operation . (') OJ No L 118 , 20 . 5 . 1972 , p . 1 . ( 2 ) OJ No L 362 , 31 . 12 . 1985 , p . 8 . ( 5 ) OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 4 ) OJ No L 362 , 31 . 12 . 1985 , p . 17 . 1.3.86 Official Journal of the European Communities No L 54/ 11 2 . Rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035 /72 . Article 3 The on-the-spot checks referred to in the last sub ­ paragraph of Article 133 (3 ) (b) of the Act of Accession shall be carried out by Commission agents appointed for the purpose , in cooperation with the Spanish authorities . Such checks shall be carried out in accordance with the provisions of Article 9 of Regulation (EEC) No 729/70 and Council Regulation (EEC) No 1319/ 85 of 23 May 1985 on the reinforcement of supervision of the application of Community rules on fruit and vegetables ('). Article 4 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS 0) OJ No L 137 , 27 . 5 . 1985 , p. 39 .